Seabury, J.
This action was brought to recover on an undertaking given in the Supreme Court of New York county in an action in which an order of arrest was obtained. The defendants in this action were the sureties upon the undertaking then given. The order of arrest was. afterward vacated, and the defendant in that action assigned his cause of action growing out of the vacation of the order of arrest in the Supreme Court to the plaintiff in this action. This action was tried without a jury, and the court rendered judgment in favor of the plaintiff. The only question presented by this appeal is whether this court has jurisdiction of this action.
It is true that the jurisdiction of this court is purely statutory, hut the language of the statute seems to be broad enough to clothe this court with jurisdiction of an action of this nature. Section 315, subdivision 1, of the Code of Civil Procedure gives this court jurisdiction of an action “ wherein the complaint demands judgment for a sum of money only.” Section 316, subdivision 1, provides that, “ In an action wherein the complaint demands judgment for a sum of money only, the'sum, for which judgment is rendered in favor of the plaintiff, cannot exceed $2,000, exclusive of interest, and costs as taxed; except where it is brought upon a bond or undertaking given in an action or special proceeding in the same court, or before a justice thereof.” This *814last section limits the jurisdiction of the court in actions for a sum of money only to $2,000, except in certain cases therein specified. The fact that this section excepts this class of actions from the $2,000 limitation indicates that the intention of the Legislature was to include in the general provision an action of this character, as an action for a sum of money only. Otherwise mo reason or necessity for this exception would exist.
We think that the fair and reasonable construction to be placed upon these two sections, when read together, is that this court has jurisdiction of actions of this character, provided that the judgment rendered does not exceed $2,000, exclusive of interest and costs as taxed, except when it is brought upon a bond or undertaking given in this court or before a justice thereof, in which case the limitation as to amount does not apply.
The action at bar was brought to recover a sum of money less than $2,000, upon an undertaking, and the fact that the undertaking was originally given in the Supreme Court does not deprive this court of jurisdiction. The case of Ward & Co. v. American Surety Co., 25 Misc. Rep. 198, upon which the appellants rely, is not applicable to this court. In that case the Appellate Term construed the language of the charter which was exclusively applicable to the municipal courts.
The judgment appealed from is affirmed, with costs.
Eitzsimoets, Oh. J., and Coetlaet, J., concur.
Judgment affirmed, with costs.